Exhibit 10.14

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Option Award Notice (the “Notice”)

You have been awarded an option to purchase shares of Common Stock of Fortune
Brands Home & Security, Inc. (the “Company”), pursuant to the terms and
conditions of the Fortune Brands Home & Security, Inc. 2011 Long-Term Incentive
Plan (the “Plan”) and the Stock Option Award Agreement (together with this
Notice, the “Agreement”). Copies of the Plan and the Performance Share Award
Agreement are available on the Morgan Stanley Smith Barney Benefit Access®
website (www.benefitaccess.com). Capitalized terms not defined in this Notice
have the meanings specified in the Plan or the Agreement.

 

Option:    You have been awarded a Nonqualified Stock Option to purchase from
the Company shares of its Common Stock, par value $0.01 per share, subject to
adjustment as provided in Section 11 of the Award Agreement. Award Date:   
February xx, 20xx Exercise Price:    The price shown in Holder’s award summary
in the Plan’s online administrative system. Vesting Schedule:*    Except as
otherwise provided in and subject to the Plan, the Agreement or any other
agreement between the Company and Optionee, the Option will vest in the
following increments on the following dates:    One-third of the Option   

February 28, 20xx*

   One-third of the Option   

February 28, 20xx*

   One-third of the Option   

February 28, 20xx*

Expiration Date:    Except to the extent earlier terminated or exercised
pursuant to the terms of the Agreement or the Plan, the Option will terminate at
3:00 p.m., Eastern time, on the tenth anniversary of the Award Date.

 

* Vesting dates have been adjusted because February 28 in the applicable years
are not business days.



--------------------------------------------------------------------------------

FORTUNE BRANDS HOME & SECURITY, INC.

2011 LONG-TERM INCENTIVE PLAN

Form of Stock Option Agreement (the “Agreement”)

Fortune Brands Home & Security, Inc., a Delaware corporation (“Company”), grants
to “Optionee” an option to purchase shares of Common Stock from the Company (the
“Option”) subject to the terms and conditions of the Fortune Brands Home &
Security, Inc. 2011 Long-Term Incentive Plan (“Plan”) and this Agreement
(collectively, the “Award”). Capitalized terms not defined in this Agreement
have the meanings specified in the Plan.

1. Option Subject to Acceptance of Agreement. The date of grant (“Award Date”),
the number and class of shares of Common Stock subject to the Option and the
purchase price per share (“Exercise Price”) are set forth in the separate notice
outlining specifics of the Award (the “Award Notice”) and in the Plan’s online
administrative system. The Option will be null and void unless Optionee accepts
this Agreement in a timely manner through the acceptance process prescribed by
the Company.

The Option will terminate on the Expiration Date except as otherwise provided in
Section 2 or exercised pursuant to Section 3. Upon the termination of the
Option, the Option will no longer be exercisable and will immediately become
null and void

2. Time and Manner of Exercise of Option.

(a) Maximum Term of Option. Except as specifically provided in Section 2(b)
below, the Option may not be exercised, in whole or in part, after the
expiration date set forth in the Award Notice (the “Expiration Date”).

(b) Vesting and Exercise of Option. The Option will vest and become exercisable
in accordance with the vesting schedule specified in the Award Notice (the
“Vesting Schedule”), subject to Section 3 below. If Optionee’s employment
terminates before the Option is fully vested, the Option will vest and be
exercisable as follows:

 

  (i) Notwithstanding the provisions of Section 5 below, in the event of
Optionee’s death, the Option will immediately become fully exercisable (to the
extent not exercisable on the date of death) and all Options will continue to be
exercisable by Optionee’s beneficiary, executor, administrator or legal
representative through the earlier of: (i) the date which is three (3) years
after the date of Optionee’s death, and (ii) the Expiration Date; provided,
however, that the Option will continue to be exercisable for at least one
(1) year following the date of Optionee’s death, even if this one-year period
extends beyond the Expiration Date.

 

  (ii)

In the event of Optionee’s Disability (as defined below), then, provided that
Optionee has been continuously employed with the Company for at least one
(1) year following the Award Date and prior to the date of Disability, Optionee
will be treated as continuing employment with the Company during the Disability
for purposes of determining the vesting and exercisability of the Options. For
purposes of this Award, Optionee will



--------------------------------------------------------------------------------

  have a “Disability” if Optionee is receiving benefits under the long-term
disability plan maintained by Optionee’s employer; provided that, if Optionee is
subject to the restrictions of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”) then such Disability must also satisfy the
requirements of Section 22(e)(3) of the Code.

 

  (iii) Notwithstanding the provisions of Section 5 below, in the event of
Optionee’s Retirement (as defined below) at least one (1) year following the
Award Date, any unvested Options will fully vest and become exercisable as of
date of Optionee’s Retirement and all Options will remain exercisable through
the Expiration Date, subject to Section 3 below. For purposes of this Award,
“Retirement” means Optionee’s termination of employment (other than for Cause as
described subsection (iv) below) on or after attaining age 55 and completing
five (5) years of service with the Company or its predecessors or affiliates. In
the event of a Change in Control (as defined in Section 5 below), Optionee will
receive the treatment described in this Section 2(b)(iii) if Optionee terminates
employment after qualifying for Retirement, even if Optionee does not have Good
Reason (as defined below).

 

  (iv) If the Company terminates Optionee’s employment for Cause (as defined
below) while the Award is outstanding, then all Options, whether or not vested,
will terminate immediately upon such termination of employment. For purposes of
this Award, “Cause” has the same meaning as specified in any employment or other
written agreement between Optionee and the Company regarding benefits upon
termination of employment (“Termination Agreement”), provided that if Optionee
is not a party to a Termination Agreement that contains such definition, then
Cause will have the same meaning provided for such term under the severance plan
sponsored by Optionee’s employer and under which Optionee is eligible to
participate.

 

  (v) Except as provided in Section 5 below, if Optionee’s employment with the
Company terminates for any reason other than for death, Disability, Retirement
or Cause while the Option is outstanding, unvested Options will be cancelled as
of Optionee’s termination date and vested Options will remain exercisable for
three (3) months following Optionee’s termination and then be cancelled.

 

  (vi) For the purposes of this Agreement, (i) a transfer of Optionee’s
employment from Home & Security to a subsidiary or vice versa, or from one
subsidiary to another, without an intervening period, will not be deemed a
termination of employment; and (ii) if Optionee is granted in writing a leave of
absence, Optionee will be deemed to have remained in the employ of the Company
or a subsidiary during such leave of absence.

3. Method of Exercise. Subject to this Agreement, the Option may be exercised

(a) by specifying the number of whole shares of Common Stock to be purchased in
the manner prescribed by the Company, accompanied by full payment (or by
arranging for full payment to the Company’s satisfaction) either:

 

  (i) in cash,



--------------------------------------------------------------------------------

  (ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having an
aggregate “Fair Market Value” (as defined below), determined as of the date of
exercise, equal to the aggregate purchase price payable pursuant to the Option,

 

  (iii) authorizing the Company to sell shares of Common Stock subject to the
option exercise and withhold from the proceeds an amount equal to the option
exercise price, or

 

  (iv) by a combination of (i), (ii) and (iii); and

 

  (b) by executing such documents as the Company may reasonably request.

For this purpose, “Fair Market Value” as of any date means the value determined
by reference to the closing price of a share of Common Stock as finally reported
on the New York Stock Exchange for the trading day immediately preceding such
date. Any fraction of a share of Common Stock which would be required to pay
such purchase price will be disregarded and the remaining amount due will be
paid in cash by Optionee. No Common Stock will be issued or delivered until the
full purchase price and any related withholding taxes, as described in
Section 10, have been paid.

4. Issuance or Delivery of Shares. Upon the exercise of the Option, in whole or
in part, the Company will issue or deliver, subject to the conditions of this
Section 4, the number of shares of Common Stock purchased. Such issuance will be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company will pay all original
issue or transfer taxes and all fees and expenses related to such issuance,
except as otherwise provided in Section 10.

5. Change in Control and Divestitures.

(a) Change in Control. In the event of a Change in Control of the Company (as
defined in the Plan), the Award will become subject to Section 5.8 of the Plan.
In the event that unvested Options remain outstanding following a Change in
Control, and Optionee’s employment is terminated on or after such Change in
Control but while the Award is outstanding either: (i) by the Company other than
for Cause, or (ii) by Optionee for Good Reason (as defined below), the Options
will become fully vested, exercisable and nonforfeitable as of the date of
Optionee’s termination of employment and will remain exercisable through the
Expiration Date, subject to Section 5.8 of the Plan. For purposes of this Award,
“Good Reason” will have the same meaning as such term has under any Termination
Agreement, provided that if Optionee is not a party to any Termination Agreement
that contains such definition, then Good Reason includes any of the reasons
allowing Optionee to terminate employment and remain eligible for severance
benefits under the severance plan sponsored by Optionee’s employer and under
which Optionee is eligible to participate.

(b) Divestiture. In the event that Optionee’s principal employer is a subsidiary
of the Company that ceases to be part of the Company’s control group as a result
of a corporate transaction or reorganization (a “Divestiture”), the Option will
become fully vested



--------------------------------------------------------------------------------

as of the date of Divestiture and will remain exercisable through the Expiration
Date, subject to Section 5.8 of the Plan; provided, however that if the
Divestiture is not a “change in control event” within in the meaning of Treasury
regulations issued under Section 409A of Code, the outstanding Options will vest
as of the date of Divestiture but will become exercisable as of the dates listed
on the Award Notice, as though the Divestiture had not occurred

6. No Stockholder Rights. Optionee will not have any rights of a stockholder
(including voting rights) or any other right, title or interest, with respect to
any of the shares of common stock subject to the Option unless and until such
shares of common stock have been recorded on the Company’s official stockholder
records as having been issued or transferred to Optionee.

7. Compliance with Applicable Law. The Award is subject to the condition that if
the listing, registration or qualification of the shares subject to the Award
upon any securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the vesting of the Options or the
delivery or issuance of shares, the shares of common stock subject to the Award
may not be delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action has been effected or obtained,
free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to obtain and maintain any such listing, registration,
qualification, consent, approval or other action.

8. Company Clawback Policy. Notwithstanding any provision of the Plan or this
Agreement to the contrary, outstanding Options may be cancelled, and the Company
may require Optionee to return shares of Company common stock (or the value of
such stock when originally issued to Optionee) issued under this Agreement and
any other amount required by applicable law to be returned, in the event that
such repayment is required in order to comply with the Company’s clawback policy
as then in effect or any laws or regulations relating to restatements of the
Company’s publicly-reported financial results.

9. Nontransferability. The Award may not be transferred by Optionee other than
(a) by will or by the laws of descent and distribution; or (b) pursuant to an
approved domestic relations order approved in writing by the Secretary of the
Committee or the Secretary’s designee. Except to the extent permitted by the
foregoing sentence, the Award may not be sold, transferred, assigned, pledged,
hypothecated, encumbered or otherwise disposed of (whether by operation of law
or otherwise) or be subject to execution, attachment or similar process. Upon
any attempt to so sell, transfer, assign, pledge, hypothecate, encumber or
otherwise dispose of the Award, the Award and all related rights will
immediately become null and void.

10. Withholding Taxes. As a condition to the delivery of shares of common stock
upon the exercise of Options, Optionee must, upon request by the Company, pay to
the Company such amount as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
the Award. If Optionee fails to advance the Required Tax Payments after request
by the Company, the Company may, in its discretion, deduct any Required Tax
Payments from any amount payable by the Company to Optionee, including regular
salary or bonus payments. No shares of Common Stock will be issued or delivered
until the



--------------------------------------------------------------------------------

Required Tax Payments have been paid in full. Optionee may elect to satisfy his
or her obligation to advance the Required Tax Payments by any of the following
means: (a) a cash payment to the Company; (b) delivery to the Company (either
actual delivery or by attestation procedures established by the Company) of
previously owned whole shares of common stock having an aggregate Fair Market
Value (as defined below), determined as of the date on which such withholding
obligation arises (the “Tax Date”), equal to the Required Tax Payments;
(c) authorizing the Company to withhold whole shares of common stock which would
otherwise be delivered to Optionee having an aggregate Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments; or (d) any
combination of (a), (b) and (c). Shares of common stock to be delivered or
withheld may not have a Fair Market Value in excess of the minimum amount of the
Required Tax Payments. For purposes of this Award, “Fair Market Value” as of any
date means the value determined by reference to the closing price of a share of
Common Stock as finally reported on the New York Stock Exchange for the trading
day immediately preceding such date. Any fraction of a share of common stock
which would be required to satisfy any Required Tax Payment will be disregarded
and the remaining amount due must be paid in cash by Optionee. No share of
common stock will be issued or delivered until the Required Tax Payments have
been satisfied in full.

11. Adjustment. In the event of any stock split, stock dividend,
recapitalization, reorganization, merger, consolidation, combination, exchange
of shares, liquidation, spin-off or other similar change in capitalization or
event, or any distribution to Optionees of common stock other than a regular
cash dividend, the number and class of securities subject to the Option will be
equitably adjusted by the Committee, such adjustment to be made in accordance
with Section 409A of the Code, to the extent applicable. The decision of the
Committee regarding any such adjustment is final and binding.

12. No Rights to Continued Employment. In no event will the granting of the
Option or its acceptance by Optionee, or any provision of this Agreement or the
Plan, give or be deemed to give Optionee any right to continued employment by
the Company, any subsidiary or any affiliate of the Company or affect in any
manner the right of the Company, any subsidiary or any affiliate of the Company
to terminate the employment of any person at any time for any reason.

13. Decisions of Board or Committee. The Board or the Committee has the right to
resolve all questions which may arise in connection with the Option. Any
interpretation, determination or other action made or taken by the Board or the
Committee regarding the Plan or this Agreement is final and binding.

14. Successors. This Agreement is binding upon and will inure to the benefit of
any successor or successors of the Company and any person or persons who, upon
the death of Optionee, acquire any rights in accordance with this Agreement or
the Plan.

15. Notices. All notices, requests or other communications provided for in this
Agreement will be made, if to the Company, to Fortune Brands Home & Security,
Inc., Attn. Secretary of the Compensation Committee of the Board of Directors,
520 Lake Cook Road, Deerfield, Illinois 60015, and if to Optionee, to the last
known mailing address of Optionee contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement will be
made in writing either (a) by personal delivery; (b) by facsimile or



--------------------------------------------------------------------------------

electronic mail with confirmation of receipt; (c) by mailing in the
United States mails; or (d) by express courier service. The notice, request or
other communication will be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the intended party if by United States mail or express courier
service; provided, however, that if a notice, request or other communication
sent to the Company is not received during regular business hours, it will be
deemed to be received on the next succeeding business day of the Company.

16. Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement will not affect any other provisions of this
Agreement and this Agreement will be construed in all respects as if such
invalid or unenforceable provisions were omitted.

17. Governing Law. This Agreement, the Award and all determinations made and
actions taken with respect to this Agreement or Award, to the extent not
governed by the Code or the laws of the United States, will be governed by, and
construed in accordance with, the laws of the State of Delaware without giving
effect to principles of conflicts of laws.

18. Agreement Subject to the Plan. This Agreement is subject to, and will be
interpreted in accordance with, the Plan. Optionee hereby acknowledges receipt
of a copy of the Plan, and by accepting the Award in the manner specified by the
Company, he or she agrees to be bound by the terms and conditions of this
Agreement, the Award and the Plan. In the event of a conflict between this
Agreement and the Plan, the terms of the Plan will apply.

19. Section 409A. This Agreement and the Award are intended to comply with the
requirements of Section 409A of the Code and will be interpreted and construed
consistently with such intent. In the event the terms of this Agreement would
subject Optionee to taxes or penalties under Section 409A of the Code (“409A
Penalties”), Optionee and the Company will cooperate diligently to amend the
terms of this Agreement to avoid such 409A Penalties, to the extent possible;
provided that in no event will the Company be responsible for any 409A Penalties
that arise in connection with any amounts payable under this Agreement. To the
extent any amounts under this Agreement are payable by reference to Optionee’s
“termination of employment,” such term will be deemed to refer to Optionee’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if Optionee is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Optionee’s separation from service, then to the extent any amount payable to
Optionee (a) is payable upon Optionee’s separation from service, and (b) under
the terms of this Agreement would be payable prior to the six-month anniversary
of Optionee’s separation from service, such payment will be delayed until the
earlier to occur of: (x) the six-month anniversary of Optionee’s separation from
service and (y) the date of Optionee’s death.

20. Counterparts. This Agreement may be executed in one or more counterparts,
all of which together will constitute but one Agreement.